ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of rape, in violation of section 566.030 RSMo 1994; of two counts of sodomy, in violation of section 566.060 RSMo 1994; of kidnapping, in violation of section 565.110 RSMo 1994; and of armed criminal action, in violation of section 571.015 RSMo 1994. Defendant was sentenced as a persistent and prior offender to a total of five hundred years’ imprisonment. Defendant also appeals from a judgment denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion *773reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.